Opinion by
Mr. Justice Kephart,
This is an appeal from a decree made in a proceeding under Section 19 of the Act of June 7, 1917, P. L. 409. The register of wills certified to the court below that the four pieces of paper, not physically connected and only one of which was signed, offered for probate as the last will and testament of John H. Seiter, presented a disputable and difficult question, which the court was asked to determine. A caveat had been filed against the probate of the will. The court, after hearing testimony, decided the papers did not constitute a will, and decreed that they should not be admitted to probate.
John H. Seiter, a year and a half before his death, gave to the niece of his deceased wife an envelope, saying : “Here, Lizzie, is my will; you keep this will until I ask you for it. If I don’t ask you for it you keep it until I am dead and then take it to a lawyer and have him read it to you.” On the bottom of the envelope was written: “J. R. Haughney, Attorney at Law, 604 Masonic Temple, Erie, Penna.” This envelope was unsealed. Inside of it was another envelope, sealed, upon which were endorsed these words: “Will of John Seiter, dated January 29, 1915, Law office of J. R. Haughney, 604 Masonic Temple, Erie, Pa.” Mrs. Schaff took the envelope to her home, put it in a cupboard, where it remained until shortly before Seiter’s death. Two days after his death, she, in company with two others, took the envelope to a member of the bar, who opened both envelopes, and found inside the inner envelope four pieces of paper, hereinafter referred to. One of the persons, claimed to have been a subscribing witness, admitted that the signature on one of the papers was his; the other person whose name appeared thereon could not be found. It was stated that sections or paragraphs had been cut from a complete will by the testator, who adopted this means of cancelling the sections or paragraphs thus cut out. There is no evidence that a complete will was in existence prior to the time the four papers were *206given to the decedent’s niece; nor is there anything before the court, to show that the parts in question were taken from such will, or that the papers handed to the appellant were a part of a will that had been duly signed by the testator. Under the 13th section of the Act of 1833, reenacted by the Act of June 7, 1917, P. L. 409, that which was once a perfect will must remain such, unless repealed, altered or destroyed in one of the ways designated by the act; and a mere direction to destroy, however express, can never amount to a revocation, unless it should be followed by burning, cancelling, obliterating or destroying; otherwise the great object of the act of assembly, which was to prevent parol revocation, would be entirely lost: Clingan v. Mitcheltree, 31 Pa. 25; Heise v. Heise, 31 Pa. 246; Dixon’s App., 55 Pa. 424; Jones’s Est., 211 Pa. 364, 368. Therefore, before the question of revocation or cancellation can come up, it must appear that a perfect will was in existence upon which such question might be founded.
The delivery of the papers by John Seiter, accompanied with the declaration that it was his will, did not establish a legal will, entitled to probate; and appellant’s second contention is equally untenable. It was that, though the parts were physically disconnected, they were connected by their internal sense, their coherence and adaptation of parts; and a will thus predicated must be considered a lawful will. We do not deny that a will may be made on separate pieces of paper, but when so made, they must be “connected by their internal sense, by coherence or adaptation of parts,” to constitute a will: Wikoff’s App., 15 Pa. 281-290. A will may adopt an existing paper by reference thereof: Baker’s App., 107 Pa. 381-391; but it must be so identified by the instrument as not to admit of a contrary conclusion. The order of connection must appear upon the face of the will. It cannot be established by extrinsic evidence: Baker’s App., supra; and it must be a will executed as directed by the act of assembly.
*207There is nothing in any one of the papers, that refers to a matter or thing in the others; nor is there anything by reference, history or recital that would have a tendency to connect the papers; nor is there anything of itself that would support the conclusion that all the papers were intended as a last will and testament. No marks identifying the papers one with the other are present and the one containing a disposition of property might well be placed in any will and be in entire harmony with it. Each paper standing alone contains an independent, completed thought, meaningless asa will, but as one might physically connect the separated parts, a semblance of a will appears; and to the same scheme might be added paragraphs, or paragraphs might be taken therefrom, and the security lodged in the single piece of paper as a will, or the logically connected pieces of paper as a will, is lost. There must be something in all the papers in addition to such physical connection to make a last will. It must spring from the papers themselves and each be shown, either by their relation, recital, reference, natural sequence or continuity of sense, in a word, internal sense, to be part and parcel of a whole. As such they should be susceptible of certain identification. The reference must be complete in the papers themselves. We must, moreover, assume that the separate writings before the court were the same parts delivered to appellant, that while it rested in the cupboard no one interfered with it, and on its way to the attorney it was not tampered with. It requires no elaboration to show how easily it would be to distort a will under these circumstances.
The appellant failed to sustain her contention, because the papers did not of themselves meet the required test. Here we have four separate, loose, disconnected slips of paper. One of them has the testator’s name written thereon, with the names of two other persons, nothing more. It is proposed to attach this to a second paper, the attestation clause, and that to a third paper headed “eighth,” and that to a fourth introductory paper. No *208other information from the papers themselves that they were intended to be connected as a will. If we should sustain such efforts, it would open wide the door to fraud. Any evil-minded person might, with comparative ease, take a will and, by cutting from it sections or paragraphs, entirely defeat the object of the testator.
None of the papers of testamentary character was signed at the end thereof. The 6th Section of the Act of April 8,1833, P. L. 249, expressly states how a will must be signed. See Stinson’s Est., 228 Pa. 475. Loose pieces of paper were there unsigned and the name of the testator appeared on a single piece of paper. This is not signing “at the end thereof” as contemplated by the act. See Wineland’s App., 118 Pa. 37, for a further discussion of this question.
The decree of the court below is affirmed at the cost of the appellant.